Citation Nr: 1314752	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  06-15 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dizziness, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a right inner ear disability, to include as secondary to a service-connected disability, previously characterized as right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to November 1977, October 1978 to October 1982, and July 1983 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In January 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2010 and April 2012 for further evidentiary development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the Board's April 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. VA will notify the Veteran if further action is required. 


REMAND

The Veteran asserts that he experiences dizziness and other right inner ear symptoms and claims that they are related to his military service, specifically to a 1973 or 1974 neck injury he sustained after falling off a tank.  

By way of history, the Veteran's service treatment records document two incidences of dizziness, in June 1984 and November 1992, but these reports were noted in the context of diagnoses of other conditions (fluid in the tympanic membrane and viral syndrome).  However, a September 1992 service treatment record noted that the Veteran hit his head and chin while removing a road wheel, causing dizziness, and an April 1993 service treatment record noted that the Veteran was hit with a heavy object while lifting it, causing lacerations to the temple.  

At the January 2009 Board hearing, the Veteran testified that he has experienced a cluster of neurologic symptoms since his 2000 motor vehicle accident, after which he saw a private neurologist.  The Veteran further testified that the private neurologist told him that the neurologic symptoms found on examination could not have been caused solely by the 2000 motor vehicle accident, but must have had a prior causative factor.  

In the April 2012 remand, the Board concluded that, under the United States Court of Appeals for Veterans Claims' (the Court's) holdings in McLendon v. Nicholson, 20 Vet. App. 79 (2006), and Locklear v. Nicholson, 20 Vet. App. 410 (2006), the evidence of record, recounted above, was sufficient to trigger VA's duty to provide the Veteran with a VA examination to determine the nature and etiology of his claimed dizziness and right inner ear disorder.  

At the June 2012 VA examination, the Veteran reported completely losing his hearing in his right ear for one or 2 days off and on for a six month period of time three years ago, which he attributed to his history of neck injury.  He also experienced dizziness, described as seeing spots, which would occur once a week or once every two weeks.  He denied true spinning vertigo, and reported currently having normal hearing and no tinnitus.  After physical examination, the examiner ultimately concluded that the Veteran's claimed occasional deafness in right ear and dizziness were not part of a diagnosed disability; the Veteran complained of occasional deafness in the right ear with associated dizziness during a short 6-month period 3 years ago but the symptoms had resolved.  The AMC continued to deny the Veteran's claims in an August 2012 supplemental statement of the case, and they were returned to the Board.  

In the November 2012 remand, the Board concluded that the June 2012 VA examination was inadequate for the purpose of adjudicating the Veteran's claims.  Specifically, the Board found that the Veteran's competent and credible reports of dizziness and right ear periodic deafness in 2009 (approximately 3 years prior to the June 2012 VA examination), satisfied the requirement of evidence of a current disability during the pendency of an appeal under the Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), and since the examiner did not address the etiology of this symptomatology, another remand was required because the examination was inadequate.  

In December 2012, the AMC requested an opinion congruent with the Board's remand directives.  However, the February 2013 VA opinion, provided by the June 2012 VA examiner, consists of a copy of the June 2012 VA examination and the statement "The asked for opinion was given on the exam[ination] from June 2012, see exam[ination] below:".  In an April 2013 statement, the Veteran's representative asserted that the February 2013 opinion did not provide any new insight as to the etiology of the Veteran's dizziness or right inner ear disability, and thus, the Board's November 2012 remand directives have not been substantially completed and another remand is necessary.  The Board agrees.

It is beyond the purview of the Board to speculate as to the etiology of the Veteran's dizziness or right inner ear disability.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, it is clear that there has not been substantial compliance with the directives of the November 2012 remand. Stegall, supra.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate; the opinion provided by the October 2011 VA examiner is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For that reason, another examination of the Veteran must be conducted and additional opinions must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for VA ear disease and neurological examinations with a clinician other than the June 2012 examiner to determine the etiology of his dizziness and right inner ear symptoms.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided, citing to current clinical findings and/or claims file documents as appropriate.  

Then, the examiner should provide an opinion as to whether either the dizziness and/or periodic right ear deafness constitute a diagnosed disability, or are simply a symptom.  If either constitutes a disability, the examiner should opine as to whether each diagnosed disability is at least as likely as not (50 percent probability or greater) related to the Veteran's military service.  

The examiner should opine as to whether each diagnosed disability is at least as likely as not (50 percent probability or greater) (a) caused or (b) aggravated by a service-connected disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If the examiner finds that the Veteran's reports are more representative of symptoms rather a separate disability, the examiner should state, based on the record, the likely source of the symptoms, if any.  

The examiner is also instructed that, even if the dizziness and periodic right ear deafness that the Veteran reported at the June 2012 VA examination has since resolved, the requested opinions must be provided.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


